VAUGHN, Judge.
The major portion of defendant’s well-researched argument concerns his contention that it was error to admit evidence as to the marijuana seeds at the time of defendant’s arrest. In this connection, we hold that the findings of fact by the trial judge are based on competent evidence and are amply sufficient to support his conclusions of law. Moreover, nothing appears in this record which would have required the suppression of the evidence. The law enforcement officer made a lawful entry into the home of defendant to serve a valid arrest warrant. In the *435process the officer observed within his plain view a quantity of marijuana, the possession of which constitutes a crime. Defendant’s assignments of error directed to the admissibility of such evidence are overruled.
Defendant’s remaining assignments of error have been carefully considered and the same are overruled. In the entire trial we find no prejudicial error.
No error.
Judges Brock and Britt concur.